COXE, Circuit Judge.
The facts are stated in the opinion of Judge Evans and need not be repeated here at length. The suit is brought upon 30 bonds issued by the New Orleans, Baton Rouge & Vicksburg Railroad Company in September 1872, payable 30 years from date— September 1, 1902 — and secured by a trust deed from the railroad company to the Union Trust Company of New York upon all its property including its right of way and the land grant given the Baton Rouge Company by Congress.
[1] The proposition is somewhat startling that the holder of the obligations of one corporation secured by a mortgage on its property may maintain a suit 40 years after the date of such obligation and based thereon against another corporation not a party thereto. The Texas & Pacific Company has not in terms pleaded the statute of limitation of New York and Louisiana but it has clearly presented the issue of laches and deiay by charging that the complainants have been “guilty of such laches in the premises that no complaint may now be made in respect of the said bonds.” This being a suit in equity it is not essential that the statute should be specifically pleaded. Harpending v. Dutch Church, 16 Pet. 455, 10 L. Ed. 1029; Badger v. Badger, 2 Wall. 87, 17 L. Ed. 836.
[2] In view of the facts, the defense of laches and unreasonable delay is always available and has we think been clearly established. The bonds matured September 4, 1902, but no suit was commenced until May 7, 1913, more than 10 years thereafter when the period of limitation in both Louisiana and New York had expired. All of the facts now relied on were known or could have been ascertained if any effort with that end in view had been undertaken.
The attitude of the owners of these bonds so far as appears from the record has been one of supineness and indifference during the entire period prior to the commencement of this action. As was said by the Supreme Court:
“The doctrine of courts of equity to withhold relief from those who have delayed the assertion of their claims for an unreasonable length of time is thoroughly settled. Its application depends on the circumstances of the particular case. It is not a mere matter of lapse of time, but of change of situation during neglectful repose, rendering it inequitable to afford relief.” O’Brien v. Wheelock, 184 U. S. 450, 493, 22 Sup. Ct. 354, 46 L. Ed. 636.
We are of the opinion that the complainants waited too long before commencing the action.
The decree is affirmed with costs.